Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to amendments filed on 09/19/2022, wherein Claims 1, 2, 4, 12, 13, 15, 17 and 19 were amended and claims 14, 18, 20 were cancelled. The claim objection made in the previous office action have been withdrawn, in view of the amended claims. Claims 1-13,15-17,19 and 21 remain pending and have been examiner below.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 17 in page 7-12 of the Remarks, have been considered but are moot because the new ground of rejection relies on a new interpretation as necessitated by the presented amendment.
Applicant arguments presented against the modification of the prior art of Kim to include a pivotally mounted door are not persuasive as the presented prior art of Kim does not limit how the rear door could be mounted (See Para 143 “120 may be separated from 110”). 
Applicant arguments presented regarding Claim 17 rejection specifically pointing out the upstream direction in page 10-11 are persuasive. However, the presented prior art still reads on the claim as amended; see claim 17 rejection below. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification doesn’t disclose an air treatment chamber as recited in amended claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant discloses an “air treatment chamber” in the amended claims 1, and 13. The present application specification discloses a cyclone chamber, a dirt collection chamber and a chamber outlet, no “air treatment chamber” is disclosed in the specification and it is not clear which of the disclosed chambers would be the claimed “air treatment chamber”, thus the limitations regarding an “air treatment chamber” introduces new matter issues. For examination purposes, the “air treatment chamber” will be interpreted as “air treatment member”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US20190343356 A; Hereinafter “Kim”)
Regarding Claim 17 Kim discloses a hand vacuum cleaner (10 See Fig. 10) comprising:
(a) an air flow passage (See Airflow Passage defined by the airflow lines on Fig. 10) extending from a dirty air inlet (103, See Fig. 10) at a front end of the hand vacuum cleaner to a clean air outlet (S4, See Fig. 10);
(b) a body portion (Combination of 100 and 200, See Fig. 10) housing a suction motor (250, See Fig. 10), the suction motor provided in the air flow passage; (See Airflow Passage defined by the airflow lines on Fig. 10)
(c) an air treatment member assembly (Combination of 110 and 120, 116, 119, S2, S3, 111, 112, See Fig. 10 to 13) comprising air treatment member assembly body (Comprised by outside the walls of 110 and 120, See Fig. 11A) and a rear door (front wall of 120 without 116 See Annotated Fig. 11B), the air treatment member assembly housing air treatment member(110 See Fig. 11A), the air treatment member having a front end (See Fig. 11A), a rear end (See Fig. 11A), an air inlet (114, See Fig. 12) and an air outlet provided at the rear end of the air treatment member (111, See Fig. 12), wherein the air treatment member assembly is moveable to an emptying position (When removed from the Vacuum Cleaner, See Fig 11A), wherein the rear door is moveable between a closed position and an open position(See the front wall of 120 being moved to the open position in Fig. 11B), and
wherein the rear door comprises a removable rear module (See Annotated Fig. 11B Below, Where the rear module is seen as removable. It is noted that this interpretation is based on the different dependency of the claims.) the removable rear module comprises a cavity (S3. See Fig. 10 and 11B) in which pre-motor filter is housed (117, Fig. 10, and Fig. 11B where the sides of the rear module and the rear door enclose the filter 117 inside cavity S3), and the pre-motor filter is removable with the rear module whereby an upstream surface of the pre-motor filter is visible when the rear module is removed from the rear door (See Fig. 11B and Annotated Fig. 10 Where the pre-motor filter that is inside of S3 is removable with the rear module and with the rear door and where the upstream surface of the filter would be visible from the openings of 116, in the same manner as the present application).

    PNG
    media_image1.png
    513
    654
    media_image1.png
    Greyscale

Regarding Claim 19 Kim discloses the hand vacuum cleaner of claim 17 wherein the rear module comprises a rear wall of the rear module has an air outlet (119, See Fig. 11A and 11B) of the air treatment member assembly. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-13, 15-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US20190343356 A; Hereinafter “Kim”) in view of Wayne Ernest Conrad (US 20190328188 A1; Hereinafter Conrad).
Regarding Claim 1 Kim discloses A hand vacuum cleaner (10 See Fig. 10) comprising:
(a) an air flow passage (See Airflow Passage defined by the airflow lines on Fig. 10) extending from a dirty air inlet (103, See Fig. 10) at a front end of the hand vacuum cleaner to a clean air outlet;(S4, See Fig. 10)
(b) a body portion (Combination of 100 and 200, See Fig. 10) housing a suction motor (250, See Fig. 10), the suction motor provided in the air flow passage;(See Airflow Passage defined by the airflow lines on Fig. 10)
(c) an air treatment member assembly (Combination of 110 and 120, 116, 119, S2, S3, 111, 112, See Fig. 10 to 13) comprising air treatment member assembly body (Comprised by outside the walls of 110 and 120, See Fig. 11A), comprising an air treatment member(110 See Fig. 11A), the air treatment member having a front end (See Fig. 11A), a rear end (See Fig. 11A), an air inlet (114, See Fig. 12) and an air outlet provided at the rear end (111, See Fig. 12) of the air treatment member, the air treatment assembly further comprising a rear door (Front wall of 120 without 116 See Annotated Fig. 11B) and wherein the air treatment member assembly is moveable to an emptying position(When removed from the Vacuum Cleaner, See Fig 11A), wherein the rear door is mounted between a closed position in which the rear end of the air treatment member is closed (See Fig. 10) and an open position in which the rear end of the air treatment member is open (See The door 120 being moved to the open position in Fig. 11B), and wherein the rear door comprises a pre-motor filter housing (Filter Chamber S3, See Fig. 10 and 11B) that houses a pre-motor filter (117, See Fig. 10) that is external to the air treatment member (See Fig. 11B). 
Kim is silent to the rear door being pivotally mounted, however Conrad discloses a hand vacuum cleaner wherein air treatment assembly comprises a Rear door and the rear door is pivotally mounted (See Fig. 7 of Conrad). It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kim to incorporate the teachings of Conrad and have the door to be pivotally mounted. Doing so would allow the user to open the rear door without losing the door, thereby increasing the ease of use of the vacuum cleaner during maintenance.
Further, MPEP 2144.06 stablishes an obviousness rationale for substituting equivalents known for the same purpose. In this case the purpose is attaching the rear door to the air treatment assembly and the known equivalents are the sliding mechanism (as shown in the Fig. 11B) and a pivotally mounted mechanism. Thus, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vacuum of Kim to incorporate the teachings of Conrad and substitute the mechanism for mounting the rear door from a sliding mechanism to a pivotal mechanism. 
Regarding Claim 2 Kim as modified discloses the hand vacuum cleaner of claim 1 wherein the rear door comprises a removable rear module (See Annotated Fig. 11B, Where the rear module is seen as removable) and the pre-motor filter is removable with the rear module (Filter 117 is removable with the rear module, See Fig. 10, and Fig. 11B where the sides of the rear module enclose the filter inside cavity S3)
                     
    PNG
    media_image2.png
    422
    612
    media_image2.png
    Greyscale
 
Regarding Claim 3 Kim as modified discloses the hand vacuum cleaner of claim 2 wherein an upstream surface of the pre-motor filter (See Annotated Fig. 10) is visible when the rear module is removed from the rear door. (See Fig. 11B and Annotated Fig. 10 Where the upstream surface of the filter would be visible from the openings of 116, in the same manner as the present application)
   
    PNG
    media_image3.png
    664
    845
    media_image3.png
    Greyscale


Regarding Claim 4 Kim as modified discloses the hand vacuum cleaner of claim 3 wherein the rear module comprises a rear wall and sidewalls extending forwardly therefrom (See Annotated Fig. 11B), the rear wall and sidewalls defining a cavity (S3, See Fig. 10 and 11B) in which the pre-motor filter is removably received., wherein the rear door comprises a front wall (See Fig 11B) of the pre-motor filter housing and sidewalls extending rearwardly therefrom(See Annotated Fig. 11B), and when the rear module is mounted to the rear door, the sidewalls of the rear module are received inside the sidewalls of the rear door(See Annotated Fig. 11, where it seen that the sidewalls of the rear door overlap the sidewalls of the rear module, meeting the claimed limitation).
Regarding Claim 5 Kim as modified discloses the hand vacuum cleaner of claim 2 wherein a rear wall of the rear module has an air outlet (119, See Fig. 11A) of the air treatment member assembly.
Regarding Claim 6 Kim as modified discloses the hand vacuum cleaner of claim 5 wherein the air outlet of the air treatment member (119, See Fig. 10) assembly is aligned with an inlet of the suction motor. (See Arrow marked as 360 of Fig. 10)
Regarding Claim 7 Kim as modified teaches the hand vacuum cleaner of claim 1 wherein the pre-motor filter (117, Fig. 10) is removable after the air treatment member assembly has been moved to the emptying position. (See Fig. 11B, Where the filter 117 that is inside 120 is removed from air treatment member 110 after the air treatment member assembly has been moved to the emptying position, See Para. 137)
Regarding Claim 8 Kim as modified discloses the hand vacuum cleaner of claim 7 wherein a pre-motor filter housing (See Annotated Fig. 11B Below. It is noted that this interpretation is based on the different dependency of the claims.) is openable after the air treatment member assembly has been moved to the emptying position. (See Fig. 10 and Annotated Fig. 11B below, where a button to open the pre-motor filter housing is clearly seen)
       
    PNG
    media_image4.png
    547
    654
    media_image4.png
    Greyscale

Regarding Claim 9 Kim as modified discloses the hand vacuum cleaner of claim 1 wherein the air treatment member assembly (110, Fig. 11A) is removable from the body portion (See Fig. 11A) and the air treatment member assembly is in the emptying position once removed from the body portion (As seen in Fig. 11A and 11B, the emptying position is having 110 removed from the body).
Regarding Claim 10 Kim as modified discloses the hand vacuum cleaner of claim 9 wherein the pre-motor filter (117, Fig. 10) is removable after the air treatment member assembly (110, See Fig. 11A) has been moved to the emptying position. (See Fig. 10 that shows that the filter 117 is inside 120 and see Fig 11B where 120 is removed from 110, thus having the filter removable after the air treatment member assembly has been moved to the emptying position.)
Regarding Claim 11 Kim discloses the hand vacuum cleaner of claim 10 wherein a pre-motor filter housing (See Annotated Fig. 11 Below. It is noted that this interpretation is based on the different dependency of the claims.) is openable after the air treatment member assembly has been moved to the emptying position (The emptying position is presented in 11A and the pre-motor filter housing shows a tab/button to open the pre-motor housing see Annotated Fig. 11). 
      
    PNG
    media_image4.png
    547
    654
    media_image4.png
    Greyscale

Regarding Claim 12 Kim as modified discloses the hand vacuum cleaner of claim 1, Kim is silent to the vacuum cleaner further comprising an air treatment member assembly lock which secures the air treatment member assembly to the body portion, the lock comprises an engagement that is engageable with the body portion and a lock release actuator, wherein the engagement member lock release actuator is provided on the rear door. 
Conrad teaches a vacuum cleaner further comprising an air treatment member assembly lock (493, See Fig. 5 and Para. 556) which secures the air treatment member assembly (112 Fig. 5) to the body portion, the lock comprises an engagement member (497, Fig. 5) that is engageable with the body portion and a lock release actuator (505, See Fig. 5), wherein the engagement member lock release actuator is provided on the rear door (497 and 505 are contacting the rear door when locked See Fig. 1, meeting the claimed limitation). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vacuum of Kim to incorporate the teachings of Conrad and provide the Vacuum with an air treatment assembly lock. Doing so would aid to secure the air treatment member when is being used and to the door in a locked position, thereby increasing the structural rigidity of the vacuum during operation as it is known in the art.
Regarding Claim 13 Kim as modified discloses the hand vacuum cleaner of claim 1 wherein the air outlet (111, See Fig. 12) of the air treatment member comprises a screen (116, See Fig. 10) and the screen is moveable with the rear door (See Fig. 11B).
Regarding Claim 15 Kim as modified discloses the hand vacuum cleaner of claim 4, further comprising a rear door lock (493, See Fig. 5 and Para. 556) which secures the rear door to the air treatment member assembly body (See Fig. 5, Para 556) and a lock release actuator (497, See Fig. 5), wherein the lock release actuator is provided on the rear door. (497 is provided on the rear door when locked See Fig. 1, meeting the claimed limitation).  It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vacuum of Kim to incorporate the teachings of Conrad and provide the Vacuum with an air treatment assembly lock. Doing so would aid to secure the air treatment member when is being used and to the door in a locked position, thereby increasing the structural rigidity of the vacuum during operation as it is known in the art.
Regarding Claim 16 Kim discloses the hand vacuum cleaner of claim 1 wherein the pre-motor filter (117, See Fig. 10) is removable when the air treatment member assembly is in the emptying position (See Fig. 11A, 11B) and when the rear door is in the closed position (See Fig. 11A and B, where the rear door is closed the air treatment member is inside 120 and is removed from 110, but the door is still closed).
Regarding Claim 21 Kim as discloses the hand vacuum cleaner of claim 17, Kim is silent to the vacuum cleaner further comprising an air treatment member assembly lock which secures the air treatment member assembly to the body portion, the lock comprises an engagement that is engageable with the body portion and a lock release actuator, wherein the engagement member lock release actuator is provided on the rear door. 
Conrad teaches a vacuum cleaner further comprising an air treatment member assembly lock (493, See Fig. 5 and Para. 556) which secures the air treatment member assembly (112 Fig. 5) to the body portion, the lock comprises an engagement member (497, Fig. 5) that is engageable with the body portion and a lock release actuator (505, See Fig. 5), wherein the engagement member lock release actuator is provided on the rear door (497 and 505 are contacting the rear door when locked See Fig. 1, meeting the claimed limitation). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vacuum of Kim to incorporate the teachings of Conrad and provide the Vacuum with an air treatment assembly lock. Doing so would aid to secure the air treatment member when is being used and to the door in a locked position, thereby increasing the structural rigidity of the vacuum during operation as it is known in the art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733